 STANDARD RATE & DATA SERVICE, INC.337Standard Rate & Data Service, Inc.andAlfred J.Gies.CaseNo. 13-CA-3555-2.September 22, 1961DECISION AND ORDEROn August 30, 1960, TrialExaminerStanley Gilbertissued hisIntermediate Report, finding that the Respondent had engaged incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in another certain unfair laborpractice and recommended that the complaint be dismissed with re-spect to such allegation.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.Subsequently, by order dated February 9, 1961, the Board remandedthis matter to the Trial Examiner, who was directed to hold a furtherhearing to permit the parties to introduce evidence concerning thevalidity and/or meaning of a document identified as Respondent'sinterofficememorandum of September 22, 1959, and admitted intoevidence as Exhibit No. 3.After a further hearing was held, the TrialExaminer, on May 10, 1961, issued his Supplemental IntermediateReport, attached hereto, amending in certain respects his original In-termediate Report.Thereafter, Respondent filed exceptions to theSupplemental Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in correction with this case to a three-memberpanel [Members Rodgers, Leedom, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearings and find that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recomendations of the Trial Examiner ex-cept as modified herein.'We do not agree with the Trial Examiner's finding that the Re-spondent did not violate Section 8(a) (1) by its conduct in connectionwith the poll of its employees' union sentiments.1Member Rodgers is of the opinion that the record does not establish that the Respond-ent was aware of the organizational activities of its employees prior to its decision togrant them a wage raise and,accordingly,would not find that this wage raise was designedto discourage union activity and, therefore,violative of Section 8(a) (1). In adoptingthe Trial Examiner's finding that the Respondent had knowledge of employee Alfred J.Gies' union activities before it discharged him in violation of Section 8(a) (3), MemberRodgers does not rely upon the smallness of the composing room.133 NLRB No. 39,624067-62-vol.133-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the poll of composing room employees was secret andtallied by employees after representatives of management had with-drawn, it was conducted at the suggestion of Respondent's presidentwho had previously stated that he preferred not to have a union repre-sent the employees.The poll occurred at a meeting held in the officeof Respondent's officer in charge of the composing room, and the meet-ing was called by Respondent to explain employees rights in a unionorganizational campaign after management had learned of the cam-paign and had increased wages to discourage such activity.In these circumstances, we find that the polling of the Respondent'scomposing room employees concerning their union sentiments, occur-ring as it did in a context of an unlawful wage increase, violatedSection 8 (a) (1).Polling employees in such an atmosphere tends toundermine the Union, and therefore constitutes interference, restraint,and coercion.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Standard Rate &Data Service, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Suggesting the polling of its employees as to their union senti-ments under circumstances constituting interference, restraint, andcoercion within the meaning of Section 8(a) (1) of the Act.(b)Discouraging membership in and activities on behalf of Chi-cago Typographical Union, No. 16, or in any other labor organizationof its employees, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to hire ortenure of employment, or any other term or condition of employment.(c)Coercively or otherwise unlawfuly interrogating employeesregarding union membership or activities, granting or implying thegranting of economic benefits in order to discourage organizationalactivities, or in any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, toform or assist labor organizations, to join or assist Chicago Typo-graphical Union, No. 16, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act,and to refrain from any and all such activities, except to the extent2SeeStewart Hog Ring Company,Inc.,131 NLRB 310.For the reasons set forth in the Intermediate Report and also because he would not findthat the Respondent violatedthe Act bygranting a wage increase,Member Rodgers wouldfind that the Respondent did not violate Section8(a)(1) of the Act by suggesting thatthe employees have a poll.In his opinion,this bare suggestion neither interfered with,nor restrained,nor coerced these employees in the exercise of their rights under Section 7 STANDARD RATE & DATA SERVICE, INC.339that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and'Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Offer to Alfred J. Gies immediate and full reinstatement to hisformer or a substantially equivalent, position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of earnings he may have suffered as a result of the discriminationagainst him in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due and theright to reinstatement under the terms of this Order.(c)Post at its plant in Skokie, Illinois, copies of the notice attachedhereto marked "Appendix." 9 Copies of said notice, to be furnished bythe Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Respondent shall take reasonable steps to in-sure that such notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT suggest that polls be taken of our employees as totheir union sentiments under circumstances constituting inter-ference, restraint, and coercion within the meaning of Section8(a)(1) of the Act.WE WILL NOT discourage membership in or activities on behalfof Chicago Typographical Union, No. 16, or any other labor 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, by discharging or refusing to reinstate any of ouremployees or in any other manner discriminatingagainst our em-ployees in regard to their hire and tenure of employment, or anyterm or condition of employment.WE WILL NOT coercively or unlawfully interrogate our em-ployees regarding their union membership- or activities.WE WILL NOT grant or imply that we will grant economic bene-fits to our employees in order to discourage membership in oractivities on behalf of Chicago Typographical Union, No. 16, orany other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist Chi-cago Typographical Union, No. 16, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and toengagein other concerted activities for thepurpose of collective bargaining or mutual aid or protection, andto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Alfred J. Gies immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and willmake him whole for 'anylossof earnings suffered as a result of thediscrimination against him.All our employees are free to become or to refrain from becoming orremaining members of Chicago Typographical Union, No. 16, or anyother labor organization.STANDARDRATE & DATA SERVICE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was heard before the duly designated Trial Examiner in Chicago,Illinois, on June 20, 1960,on complaint of the General Counsel,as amended duringthe course of the hearing, and answer,as amended during the course of the hearing,of Standard Rate & Data Service,Inc. (hereinafter called the Respondent or Com-pany).The issues litigated were whether the Respondent violated Section 8(a)(1)and (3)of the Act.The parties represented waived oral argument but filed briefs.Upon the entire record, and from my observation of the witnesses,I hereby makethe following: STANDARD RATE & DATA SERVICE, INC.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT341Respondent, an Illinois corporation, is engaged in the business of publishing ad-vertising rates and data and maintains its principal office and plant in Skokie, Illinois.During the calendar year 1959, a representative period, Respondent had a directinflow of goods and materials from States other than Illinois of a value in excessof $100,000. I find, as admitted by Respondent, that it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act and that assertion of jurisdic-tion is warranted.II.THE LABOR ORGANIZATIONINVOLVEDChicago Typographical Union, No. 16 )(hereinafter called the Union), as admittedby Respondent, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint,as amended,alleges, in essence,that Respondent violated Section8(a)(1) ofthe Act by (a) granting a wage increase to discourage union activities,(b) directing a poll of its employees as to their union sentiments,and (c) interro-gating an employee concerning the Union and promising him economic benefits todiscourage union organization.The complaint further alleges that the Respondentviolated Section 8(a) (3) of theAct bydischargingAlfred J.Gies for his union activ-ities.TheRespondent in its answer, as amended,denies these allegations.A. The wage increaseIn substance, the position of the General Counsel is that Respondent violatedSection 8(a) (1) of the Act by granting a wage increase on September 22, 1959, inorder to induce its composing room employees to refrain from union membershipand activities.Respondent's position is that it did not violate the Act, since it haddecided to grant the wage increase before union organization started and announcedthe increase on September 22 before it had knowledge of its employees' organizationalactivities.These activities commenced on or about September 15, with discussionsamong the employees as to certain dissatisfactions and the desirability of joining aunion.Alfred J. Gies, who acted as spokesman in contacting the Union for those employ-ees who evinced an interest in organizing, testified, "I had questioned various ones[fellow employees] after a lot of conversation had gone on and it seemed as if themajority were interested in becoming union members."He further testified thatbe called the Union on September 17 or 18 and the next day met with a union or-ganizer at which time he signed an authorization card.The card bears the dateSeptember 19, 1959.On September 22, 1959, Respondent called a meeting of its composing room em-ployees and announced a plantwide increase of wages effective as of September 1,1959.The increased wages, in the main, were in accord with the union scale prevail-ing in the area for the same job classifications.No statement was made at thismeeting referring in any respect to labor organizations.Respondent's witnesses,Charles D. Winders, vice president of Respondent in charge of printing production,and Joe D. Landon, vice president in charge of personnel, testified that they hadno knowledge of union activity prior to September 24, 1959.The new wage scalewas set forth in detail in a memorandum, dated September 22, 1959, prepared byWinders. It may be inferred from the nature of the positions of these witnesses andWinders' responsibility for the preparation of the memorandum changing the wagescale that, if the wage increase had been motivated as charged in the complaint,Winders and Landon would have had knowledge of the organizational activities ofthe composing room employees.I am not persuaded, however, by the denials of knowledge on the part of thesewitnesses.There are various factors which lead me to conclude that it is reasonableto infer that Respondent did have knowledge of the organizational activities of itsemployees prior to its decision to grant the wage increase and that the increase wasgranted to discourage these activities.Winders wrote a memoradum bearing the date of September 3, 1959, on the sub-ject: "Review of Hourly Rates in Production-SRDS Scale v. s. Union Scale Wage"directed to various members of Respondent's management. In it he stated that beand Landon agreed that the danger of union organization did not lie in the area of 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, and that he is "so sold on our own program and feel certain that a large ma-jority of production personnel is completely satisfied that I would hate to see a returnto union wage practices."But he added: "I am not suggesting that we attempt tosave the few dollars if a risk is indicated."Respondent's witnesses, Winders and Landon, testified that Winders' recommenda-tions regarding the wage scale were considered and overruled at a management con-ference on September 4, at which time it was decided to make the revisions in thewage scale ultimately set forth in Winders' memorandum of September 22.Windersexplained that he was so busy with equipping the new plant during the preparationof the move into the new building (which took place over the period betweenSeptember 14 and 21) that he required the intervening time between September 4and 22 "to draw all the recommendations in the revised memorandum to a head andsubmit them for approval."He testified, "When we received approval of the 22ndmemorandum on the 22nd, it was decided to make an immediate announcement ofthe wage increases and as I say the various other elements of this memorandum."I do no find the explanation very convincing. To accept it would require that Imake findings of fact which, in the light of surrounding circumstances, are not rea-sonably inferrable, and to overlook or disregard other facts which strongly indicatethat the allegation of the complaint with respect to the wage increase is well-founded.I would have to find that it was a mere coincidence that during the week immediatelypreceding the announcement of the increase the composing room employees wereengaged in organizational activities.To be sure the timing, of itself, might notnecessarily establish the unlawful motivation of the wage raise.However, themotivation becomes apparent when the timing is considered in context with thefollowing circumstances:(a)The express language of the September 3 memorandum evidenced a "hate"to return to union scale unless there would be a risk of union organization.Thisappears to be more than the position of one man but rather an expression of thepolicy followed by Respondent prior to September 22. I cannot believe that thepolicy was changed on September 4 in view of the haste with which the Respondentacted on September 22.All on that 1 day the memorandum was completed; it wasapproved by management; and its contents announced to employees convenedfor that purpose. If Respondent desired toannounceto its employees the con-version to union scale as soon as possible, it would appear that it could have doneso on, or shortly after, September 4, at which time it contends the decision was made,and the details contained in the September 22 memorandum could have been an-nounced later.(b)According to the September 3 memorandum, conversion to union scale wasrecommended only in the event failure to do so would give rise to a risk of unionorganization.In view of the fact that shortly thereafter Respondent changed tounion scale, it appears reasonable to accept as likely that the existence of the veryfactormentioned in the memorandum-awareness of the risk of union organi-zation-prompted the conversion.(c) It is evident that Respondent considers adherence to union scale as a de-terrent to union organization.According to the testimony of Michael McAuliffe, inthe not too distant past, August or September 1958, Respondent was aware that itsannouncement that it would no longer follow the union scale caused dissatisfactionamong its employees.Thus, in its publication "Inside SRDS" appeared an articlewith regard to the forthcoming election set by the Board, in which one of the argu-ments made by Respondent against unionization was the fact that "hourly rates nowbeing paid by SRDS in the composing room are the same as the union scale paid inother shops in the Chicago area."Accordingly, it would appear appropriate toinfer that the Respondent took the action of resorting to unioti scale because itbecame aware of the possibility of unionization and by so doing hoped to fore-stall it.(d)Coupled with foregoing is the additional consideration that in view of thesmallness of the composing room of only 28 employees and the considerableamount of organizational discussion among them it can be inferred that the Re-spondent must have gained knowledge of such activities.Wiese Plow Welding Co.,Inc.,123 NLRB 616, 618;Bituminous Material & Supply Co.,124 NLRB 945.To sustain Respondent's contention there is only the word of two officials of theCompany which, in view of the foregoing, I cannot credit.Accordingly, I do notfind Respondent's explanation for the granting of the raise at such a strategic timeto be valid, and do find that the Respondent was aware of the organizationalactivities of its employees prior to the decision to grant them a wage raise and thatitwas motivated by the desire to discourage such activities. STANDARD RATE&DATA SERVICE, INC.343B. The pollRespondent'switnesses testified that they learned of the composing room em-ployees' organizational activities on September 24 or 25, and that some of the em-ployees were disturbed by it.On September 25, the employees were convened inWinders' office, according to Winders,in order to"let them know their position as tohow they would proceed or that they needn't fear. . ."and, as stated by Landon,"to explain to our people their rights under the law as far as organization is con-cerned."Their intention,it is evident,was to forestall a bandwagon effect andpossible pressure tactics in the organizational campaign.There is very little conflict,if any, in the testimony as to what occurred at themeeting.C. L. Botthof,president of the Company,stated to the employees that hehad heard of the Union's activities and that while he preferred not to have a unionrepresent the employees,nevertheless,he would not object if all the employees or amajority of them wished it.Statements were made by management of the dis-advantages of a union,but there is no allegation or evidence that these statementswere violative of the Act.During the course of the meeting it was suggested that apoll be taken to determine either how many were in favor of the Union or how manyhad signed cards.' It is not clear from the testimony of any of the witnesses exceptLandon as to what prompted the suggestion of a poll.Nothing in the testimony of theother witnesses contradicts Landon's version which I credit,namely, that some ofthe employees raised the question during the course of the meeting of whether itwas true or not that a majority had signed union cards since the union partisanshad asserted-"we have more than one half signed,if you do not sign up,it is toolate."When the question arose Botthof suggested that it could be answered by a showof hands? Gies objected to a "show of hands"and one of the employees suggesteda secret ballot.It is clear that thereafter all the representatives of managementwithdrew and the poll was conducted by the employees themselves with secretballots.It is not clear whether the results were announced to the employees or, ifthey were,how such announcement was made or by whom.Management learnedof the results when the information was volunteered by one of the employees.General Counsel contends that Respondent directed the poll and that in so doingit violated Section 8(a)( I) of the Act.In support of this position he citesOld KingCole, Inc.,117 NLRB 297;Apex Toledo Corporation,101NLRB 807; andTheF. C. Russell Company,92 NLRB 206. These cases are clearly distinguishable fromthe instant matter.InOld King Colea company supervisor conducted the poll whichwas not secret in that, even though no names were put on the ballots,the supervisorwas able to tell how each employee voted.InApex Toledo,the respondent re-quested the poll and utilized its results in its actions against unionization.In C. F.Russellthe Board found that the respondent was a principal participant in the poll;among the facts leading to that conclusion were that the date of the poll was changedat respondent's request and that its general manager was present during the ballotingand took part in the counting.In the instant matter,although the poll may havebeen suggested by Respondent,itwas not for the information of the Respondent butrather for the information of the employees,information which they sought,and ade-quate safeguards were set up to preserve the secrecy of each employee's ballot.Winders testified,"Mr. Ceithaml pointed out very clearly if such a thing was done,management wanted no part in it and certainly,itwould be for their own informationand edification and we are not interested in the results." In view of the fact thatthis testimony is not contradicted and of the conduct of management with regard tothe poll,I believe that this statement was made at the meeting substantially as stated.I do not find that under the circumstances the poll had a coercive effect on theemployees or in any other way invaded the rights guaranteed them under the Act.Itwas clear to them that the poll was not taken for use by the management againstthem either individually or collectively and no fear could have been engendered inthem by their participation in the poll or by the way they marked their ballots.Cf.Cone Brothers Contracting Company,114 NLRB 303, 314-319.1There is conflicting testimony as to which of these questions was propounded on thepoll but, in view of my determination of what prompted it, I believe it was the latterquestion2General Counsel'switnesses testified that an officer of the Company suggested that thepollbe taken,while Respondent'switnesses could not remember who made the originalsuggestion 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheinterrogationFollowing the testimony of Mitchell McAuliffe, General Counsel asked for andwas granted leave to amend the complaint to include an allegation that Respondentviolated Section 8 (a) (1) of the Act by interrogating an employee as to the Unionand promising economic benefits if he refrained from unionactivity.McAuliffetestified to a conversation with Winders in October of 1959 as follows:He said he had reason to believe I was a key man and that he thought therewere a few others.Q. Key man for what, sir?A. Union activities, and he asked me if I was for the Union and I said, "Well, Ihave never said that."And he asked me if I was against the Union, and I said,"Well, I have never said that either."And he said, "Well, you rather not say?"And I said, "That is right, I'd rather not say."And he told me he thought peoplecame to me for advice.And I said, "That is right, and I give advice as I see it.They are all over 21 out there."Q. Do you recall anything else that was said at this meeting?A. Yes he said personally, he could not see why the men would want the Unionin there, they they are just as well off as they are except for sick benefits, and hesaid he thought possibly, some adjustment could be made to take care of sickbenefits, benefit insurance, that is.Winders denied that he interrogated McAuliffe about the Union or made him anypromise, although he admitted the possibility of having a conversation with him atthe time alleged. In response to the question whether he recalled ever discussing theUnion with McAuliffe,he answered,"Yes, I think probably there weresome re-marks made which were volunteered by him.As I say, I only lend a listening ear.I very carefully avoided discussing this with the people."The demeanor of thewitnesses,the substance of their respective testimony, andthe fact that McAuliffe is still an employee of the Respondent lead me to creditMcAuliffe's testimony.Therefore, I conclude that he was interrogated as to hisunion activities and that it was implied by Winders that the Company might arrangefor health insurance should the Union be rejected by the employees.Although thisis the only instance of this nature in the record, nevertheless I consider that it mustbe regarded as more than a mere isolated act in that I believe Winders sought tocommunicate the possibility of health insurance to the employees through McAuliffe,who apparently was of influence among them, and, also in view of the otherviolations of the Act I herein find to have been committed.The Discharge of GiesGeneral Counsel contends that Gies was discharged on December 31, 1959, forreason of his union activities.He had been in the employ of Respondent as acompositorsince June1953.Respondent contends that in the annual survey priorto establishing its budget for the coming year it had been determined that a re-duction-in-force waswarranted;that the merits of the employees were evaluated;that it was decided Gies' qualifications (particularly his "job attitude") were thepoorest; that Respondent did not follow a seniority system; and that Gies' unionactivitieswere not consideredin selectinghim.The record does not disclose thatanyone was hired to replace him.The issue is whether or not the selection of Giesin the reduction-in-force was prompted by' hisunionactivities.Gies was largely responsible for the commencement of the organizational activi-ties of thecomposing room employees and was the most ardentin promoting theUnion.For several days, starting September 15, 1959, he discussed the desirabilityof unionizationwith his fellow employees, questioning them as to theirsentiments,and on September 18, 1959, he, as spokesman for those who were interested, con-tacted the Union and, thereafter, cooperated with theorganizersdetailed by theUnion.His leadership in the organizational activities was evident to management,for in the meeting of September 25 (at which the poll was taken) he was the mostarticulate of the employees in the discussion of the advantages and disadvantages ofa union.During the course of the meeting it was he who pointed out that theUnion offered a better apprenticeship program than the one followed; he raisedthe question of job security; and he also objected to the balloting by a show ofhands.Oscar H. Simms, Gies, supervisor, testified:The WrrNESS: Well, actually, I did not know that Mr. Gies was active in theunion or wasworking under the jurisdiction of theunion.I sort of surmised itmight be so at the meeting of the 25th of September, but I was not definitelysure. STANDARD RATE & DATA SERVICE, INC.345Othersof managementwho were at the meeting had the same opportunity of ob-serving Gies' conduct there and undoubtedly arrived at, at least,as strong a sus-picion as that of Simms as to the extent of Gies' sympathies in favor of and activitieson behalf of the Union.In view of the smallness of the composing room, the extent of Gies' discussionwith fellow employees about the Union, and particularly the strong union partisan-ship he displayed at themeetingof April 25, it appears reasonable to infer thatRespondent had knowledge of the fact that Gies played a leading role in theorganiza-tional activities.Gies testified that about 4 p.m. on December 31, 1959, he was called into thepersonnel office where Winders told him there was to be a reduction-in-force be-cause work was slowing down.Gies said, "Well, you don't have to say anythingfurther.Justmail me my check." Landon handed him his check.He furthertestified that he had neither been given prior notice that he was going to be laid offor discharged, nor priorwarningthat his work was not satisfactory. It is admittedby Respondent that other journeymenin the samecategory as Gies were retainedalthough they had less seniority.Winders testified that the selection of the persons to be terminated was made onthe long-established basis of the volume and quality of work of the individual andhis job attitude.He conferred with the two supervisors in the composing room(George H. Done and Oscar H. Simms) and as a result of their evaluations of variousemployees they arrived at the conclusion that the one linotype operator whom theyhad decided could be released should be a Vernon Smith and the floorman, AlfredGies.Winders, Done, and Simms testified as to various incidents in Gies' recordwhich led them to the determination that he was incompetent and insubordinate.Winders testified that about "a year and a half ago" Gies wanted some time off.Simms, being short of help at the time, refused to let him go.Gies was upset andsaid, "Well, thattellsmewhich way to go." On another occasion Simms asked himto do some work other than that which he was doing to which Gies responded, "Ican't do two things at once."Winders testified that "with considerable grumblingand argument, he finally cooperated but very unwillingly."On a third occasion,which occurred after September 1959, Winders testified that Gies told his super-visor that she wanted the same wage as a man for whom he was substituting. Therewere no written records of these incidents, but Winders testified:In our organization, where there are four supervisors supervising 28 people inthis area, we have not made a practice of keeping something-except the veryflagrant violations of-keeping written records of reports. It is certainly ob-vious with that type of supervision, we are able to know our men intimately-their work, their habits and their capabilities and that has been the practice inour area.Done and Simms corroborated Winders' testimony as to the decision that twomen inthe composing room could be released, the basis for determining whichemployees should be selected, and that Gies' union activities played no part in thedetermination, but rather that they had no knowledge of his activities.Done also testified that prior to becoming foreman he had had experiences withGies which led him to believe Gies was the appropriate man to be released.As aninstance, he related an incident when Gies had failed to follow instructions on a jobwhich had been relayed to him by Done and that when he pointed that out to Gies,Gies told him to mind his own business and did not speak to him for about amonthHe further testified that Gies was a "sloppy" worker and had that reputa-tion; that he had "moods" when he displayed a dislike for the work assigned to him;and that his work was not up to a "good standard." On the other hand healso testi-fied that when he, Done, became foreman, Gies was very cooperative with him andthat Gies was a fast worker.Simms corroborated Winders' testimony with respect to the first two incidentswhich Winders related and also testifiedas to anincident in which Gies indicated hewas dissatisfied with the type of work he was doing and desired to be transferred toanother department.He further testified that Gieswas apoor worker and had thatreputation.He realized that Gies was a "sloppy" worker for 2 or 3 years.Overthat period he had taken work back to Gies with which he had found fault but hadnever reprimanded him or warned him about the quality of his workHowever, healso testified that he has "called" other employees on the "calibre" of their work.Several of the employees in thecomposingroom calledas witnessesby the Gen-eralCounsel testified that they had never observed Gies to be belligerent or insub-ordinate.Lawrence Ghislin testified that Gies had a reputation of doing poor workbut that others whom he considerednot as goodasGies were retained.MichaelMatz was of the opinion that Gies was a competent worker and McAuliffe that he 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "as good as the others."While theseopinionsof the quality of Gies' work ofthemselves would not be very persuasive, other factors tend to establish that man-agement's true estimateof Gies' job performancewas inaccord with the estimatesof these employees. 'First, there is the fact that Gies was employed by Respondentfor over 6 years which would indicate that management considered him to be com-petent.Second, there is no indication that he was ever warned that his work or hisjob attitude was considered substandard.And third, and extremely convincing, isthe fact thatas late asthe end of September 1959, management itself appraised himas being a"standard" worker and that two employeesin the samejob classificationasGies were considered "sub-standard" but were, nevertheless, retained.In his memorandum of September 22 (which was approved by others of man-agement)Winders stated with respect to granting journeymenunion scale: "It isunderstood that those employees performing substandard will be held below the basisrate...In the schedule of the individual employees in thecomposingroom it isnoted that of the eight "Day Floor Journeymen" (of which Gies was one) six weregiven the basic rateincluding Gies,and two, J. Pressi and A. Pina, were heldbelowthe basic rate.There is nothing in the record to indicate anything which occurredin the short period thereafter before Gies was discharged to have warranted a re-appraisal of the estimates by management of the caliber of work of the "Day FloorJourneymen" made at a time when Gies' role in the organizational activities wasnot known or, at least,not asapparent as it became later.I am not overly impressed with the reasons ascribed by Respondent for the selec-tion of Gies in the reduction-in-force or the testimony in support thereof.Theepisodes which were related by Respondent'switnessesto show his incompetenceand poor job attitude were not considered of sufficient importance to have beenreduced to writing, only the "very flagrant violations" being recorded.There is noindication that Gies was warned or even reprimanded with respect to these incidents.In view of the foregoing I cannot accept Respondent's contentions with' respectto the selection of Gies in the reduction-in-force but, on the contrary, find that theallegations of the complaint with respect to his discharge have been sustained.In summary, I find that Respondent violated Section 8(a)(1) of the Act by grant-ing a wageincreasein order to discourage union organization, by interrogating anemployee as to his union activities, and through him attempting to imply to theemployees that it would give them the benefit of health insurance should they rejectthe Union. I also find that Respondent violated Section 8(a)i(3) of the Act by itsdischarge of Alfred J. Gies. I do not find that the recordsustainsthe allegationin the complaint that Respondent violated Section 8(a)(1) of the Act by directinga poll of its employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent discriminated in respect to the hire and tenureof employment of Alfred J. Gies, I shall recommend that Respondent be orderedto offer him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges. I shallfurther recommend that Respondent be ordered to make Alfred J. Gies whole forany loss of earnings he may have suffered as a result of the discrimination againsthim by the payment of a sum he would normally have earned from the date of hisdischarge to the date of the offer of reinstatement, less his net earnings during saidperiod, with backpay computed on a quarterly basis in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289, 291-294. I shall alsorecommend that the Respondent make available to the Board, upon request, payrolland other records to facilitate the determination of the amount due under this rec-ommended remedy.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed to its employees by Section 7 of the Act. STANDARD RATE & DATA SERVICE, INC.347Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By discriminating in respect to the hire and tenure of employment of Alfred J.Gies, thereby discouraging membership in Chicago Typographical Union, No. 16,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.2.By the foregoing conduct, by interrogating an employee in respect to his unionmembership and activity, and by implying the granting of an economic benefit ofhealth insurance should the employees reject the Union, the Respondent has inter-fered with, restrained, and coerced employees in the exercise of their rights guar-anteed in Section 7 of the Act, and, thereby the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The allegation in the complaint of a violation of Section 8(a)(1) by theRespondent in directing a poll of its employees has not been sustained and it isrecommended that this allegation be dismissed.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTThe Executive Secretary of the National Labor Relations Board, hereinafter re-ferred to as the Board, on February 9, 1961, by direction of the Board, issued anorder reopening record and remanding proceeding to Regional Director for furtherhearing which provided,inter alia:IT IS HEREBY ORDERED that the record in this proceeding be, and it hereby is,reopened; and that a further hearing be held before Trial Examiner StanleyGilbert for the purpose of permitting the Respondent, the General Counsel andhe Charging Party to introduce evidence, within the purview of the complaintherein, as amended, concerning the document identified in evidence as Re-spondent's inter-office memorandum of September 22, 1959, and admitted intoevidence as Exhibit #3, and particularly evidence relating to whether the docu-ment as originally prepared was introduced into evidence, and the nature ofthe changes thereon; the preparation and submission for introduction intoevidence of the aforesaid document; the agreement of the parties as to itsintroduction in evidence; and which employees, if any, the Respondent, at thetime of the preparation of the document, or prior thereto, or thereafter, con-sidered to be "sub-standard" within the meaning of that term as set forthin the document, other than Alfred J. Gies.In accordance with the aforementioned order, a hearing was held by the dulydesignated Trial Examiner in Chicago, Illinois, on February 27, 1961.At theconclusion of said hearing Respondent presented oral argument, and, within the timeprovided, both Respondent and General Counsel filed briefs.Upon the entire record of both the original hearing on June 20, 1960, and theaforementioned hearing on February 27, 1961, and my observation of the witnessesin both hearings, I make the following:ADDITIONAL FINDINGS AND CONCLUSIONSA.With respect to Exhibit No. 3Exhibit No. 3 which was offered into evidence by General Counsel in the courseof the original hearing was not a copy of the interoffice memorandum of Respondentas it was finally issued on September 22, 1959.Exhibit No. 3 contained pencilledalterations on pages 3 and 4 thereof made on September 22 which were incorporatedinto the memorandum as it was finally issued by changing the original and presuma-bly the other copies to conform to Exhibit No. 3 as altered by the notations in pencil.Said notations in Exhibit No. 3 were ignored by the Trial Examiner in writing hisIntermediate Report since there was no explanation with regard thereto.''There was nothing In the original record to indicate who made the notations, whenthey were made, or when, if ever, they had been given effect. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered into evidence Respondent'sExhibit No..1 which was receivedby the Trial Examiner.Said exhibit consists of copies of pages 3 and 4 of theaforementioned memorandum of September 22 as it was finally issued, i.e.,withthe changes incorporated.Thus it appears that as of September 22, 1959,all eight of the day floor journey-men (including Gies)received the same rate of pay.Up to that time J. Pressiand A.Pina had been receiving a lower rate of paythanthe other six.Charles D.Winders, vice president of Respondent in charge of printing production,testifiedthat on September 22, 1959,he made the aforementioned alterations in Exhibit No. 3which raised.the rate of pay of Pina and Pressi to the same level as the other dayfloor journeymen,effective as of September 21, 1959.The payroll records ofRespondent disclose that said changes in rate of pay of the two men were put intoeffect as of that date.Therefore,itappears that Exhibit No. 3 without the handwritten alterations isnot a true copy of the memorandum of July 22, 1959,as it was issued,and that atrue copy would consist of Exhibit No.3 with Respondent's Exhibit No. 1 substitutedfor pages 3 and 4 of Exhibit No. 3.2B.Evaluation of the day floor journeymenAs of December 31, 1959,the date Gies was discharged,allof the day floorjourneymen were considered"standard"in that all were receiving the same rateof pay.Up to September 22, 1959, Pinaand Pressi had been receiving"sub-standard"rates.According to Winders,Pina completed his apprenticeship in April of 1959,but was still held below the"standard"rate until September 22, 1959, by whichtime the caliber of his work had improved sufficiently in Winder's estimation asto entitle him to receive the "standard"rate.With respect to Pressi,Windersexplained that although Pressi was classified as a day floor journeyman,a large per-centage ofhis workdid not fall within that job classification but involved the storageof "cuts," a job calling for a lower rate of pay.However,Winders further ex-plained,aftermoving into the new plant the storage of cuts was better organizedbecause of the improved facilities the new plant afforded,and, therefore, from thespring of 1959 until September 1959,when Pressi's rate was raised,Pressi was ableto spend an increasingly greater amount of time on work falling within his jobclassification.Because of that, Winders testified,he decided to raise Pressi to the"standard"rate.Thisexplanation was a patent invention,since the record disclosesthat Respondent did not move into its new plant until September 1959.WhenWinders was reminded of this date, he admitted that he was mistaken as to theyear the facts occurred which constitutedhisexplanation for the raise in Pressi'srate.This, to my mind, casts doubt on the credibility of Winders as a witness inthis proceeding.Althoughthe record contains no acceptable explanation for the increase inPressi's rate of pay, I do not believe it appropriate to infer that the increase givenhim or Pina was in anticipation of the action of terminating Gies over 3 monthslater.Although I have found that the general raise in pay was motivated by thedesire to deter union organization,Ido not believe that it can be reasonablyconcluded that as of September 22, 1959,Respondent had determined to discrimina-torily discharge Gies or any of the other day floor journeymen who were receiving"standard"rate (or that it might do so)and thus raised the rate of pay of Pina andPressi in order to avoid affording a basis for a charge of discrimination.C. Amendment of the original Intermediate ReportIn, view of the above,itdoes not appear appropriate,in finding that Gies wasdiscriminatorily discharged,to rely on the fact that as of September 22, two menin the same job classification were rated below him in the caliber of their work.Therefore,I hereby amend my Intermediate Report of August 30, 1960, by deletingtherefrom the sentence starting on line 7 of page 346 thereof and the entiresucceeding paragraph.This portion of the Intermediate Report refers to Ex-hibitNo. 3 which when modified by the substitution of Respondent'sExhibit No. 12There was no understanding or agreement of counsel as to the introduction into evi-dence of Exhibit No. 3 itself. GEORGIA CREOSOTING CORPORATION349for pages 3 and 4 of Exhibit No. 3, no longer constitutes a basis for the statementscontained in said portion of the Intermediate Report.The Intermediate Report is further amended by inserting the following paragraphafter the first full paragraph on page 346.Winders was Respondent's chief witness as to its reasons for selecting Giesin its reduction-in-force.Although he consulted others working under him, itappears that it was Winders'responsibility and decision to select the day floorman to be terminated.In view of Winders' testimony with respect to Pressi'sraise which I have found casts doubt on his(Winders')credibility as a witnessin this proceeding and my observation of this witness in both hearings, I amnot disposed to give weight to his denial that Gies was terminated for unionactivity or to the reasons which he advanced as the basis of the discharge.Also I do not give weight to the corroborative evidence of Done and Simonsas to the reason for the decision.Thisis not only based on my observationof these witnesses and on the fact that Winders, as their superior, was in aposition to lead them in their estimate of the employees, but also because ofDone's testimony.The gist of the dissatisfaction with Gies was that he hada poor job attitude.However,Done testified that when he(Done)becameforeman,Gies was very cooperative and was a fast worker which would appearto cast considerable doubt on the contention that the estimate of Gies' attitudewas the motivating reason for histermination.In all other respects the Intermediate Report and Recommended Order of August30, 1960, remains unchanged.[Recommendations omitted from publication.]Georgia.Creosoting Corporation1andLocal Union 2591,UnitedBrotherhood of Carpenters&Joiners of America, AFL-CIO,Petitioner.Case No. 10-RC-4571. September 22, 1961SUPPLEMENTAL DECISION AND ORDEROn February 29, 1960, the Board 2 issued a Decision and Directionof Election herein 3 finding appropriate a unit of "All production,maintenance, and yard employees of the Employer at its Brunswick,Georgia, operation, including the pole classifier, the pole inspector,maintenance employees, retort operators, firemen, motormen, craneoperators, laborers, switchmen, and the pole mill operator, but exclud-ing office clerical employees, the laboratory technician, watchmen,guards, the shipping clerk, the pole yard foreman, the pole yard fore-man trainee, the superintendent, the assistant superintendent, the as-sistant to the superintendent, and all other supervisors as defined inthe Act."Georgia Creosoting Company filed a motion for reconsideration onMarch 7,1960, requesting that the Board find appropriate two separate1In accordancewiththe decision herein, theEmployer's name appears as amended.2 Pursuant to the provision of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Brown].8Not published in NLRB volumes.133 NLRB No. 37.